 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      NIRP PASADENA, PLLC, and
      NIRP SUGAR LAND, PLLC,
 8
                            Plaintiffs,
 9                                                    C17-1607 TSZ
           v.
10                                                    MINUTE ORDER
      MEDSTREAMING, LLC, et al.
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    The parties’ stipulated motion, docket no. 78, is GRANTED, and the
   deadline for filing dispositive motions is EXTENDED from April 11, 2019, to April 17,
15
   2019. Pursuant to the parties’ stipulation, any timely filed dispositive motion shall be
   noted for the third Friday after filing, i.e., May 3, 2019. Responses shall be due on
16
   April 29, 2019, and replies shall be filed on the noting date. All other dates and deadlines
   set forth in the Minute Order entered February 7, 2019, shall remain in full force and
17
   effect.
18        (2)    Defendants’ motion for sanctions, docket no. 69, is DENIED. Defendants
   brought their motion for sanctions under (a) Federal Rule of Civil Procedure 37(b)(2),
19 (b) 28 U.S.C. § 1927, and (c) the Court’s “inherent power.”

20                (a)    Defendants’ request for sanctions pursuant to Rule 37(b)(2) lacks
           merit because defendants make no showing that plaintiffs failed “to obey an order
21         to provide or permit discovery.” Fed. R. Civ. P. 37(b)(2). The order that
           defendants allege was violated required plaintiffs’ counsel to certify that all
22         reasonable investigation had been conducted and that all documents responsive to

23

     MINUTE ORDER - 1
 1        defendants’ discovery requests had been produced. See Minutes (docket no. 52).
          Lori Hood of Baker Donelson Bearman Caldwell & Berkowitz, PC, who is no
 2        longer counsel of record for plaintiffs, see Notice of Withdrawal and Substitution
          (docket no. 66), submitted the requisite declaration, see Certification (docket
 3        no. 57). The order at issue did not compel plaintiffs to “provide or permit”
          discovery, and to the extent that Ms. Hood’s representations to the Court were not
 4        accurate, the appropriate relief does not consist of sanctions against her former
          clients under Rule 37(b)(2).
 5
                 (b)    Similarly, defendants’ reliance on 28 U.S.C. § 1927 to seek
 6        sanctions against plaintiffs is misplaced. The statute authorizes an award of
          attorney’s fees, costs, and expenses reasonably incurred as a result of a lawyer’s
 7        conduct that “multiplies the proceedings in any case unreasonably and
          vexatiously,” 28 U.S.C. § 1927, but it does not permit sanctions against the
 8        parties represented by a misbehaving attorney, see Alexander v. FBI, 541 F. Supp.
          2d 274, 299 (D.D.C. 2008), or against counsel who has substituted for an allegedly
 9        offending lawyer. Defendants have not served their motion for sanctions on
          Ms. Hood or the Baker Donelson firm, or on prior local counsel, Lawrence Cock
10        and Jack Lovejoy of Corr Cronin, LLP, see Decl. of Serv. (docket no. 69 at 15),
          and the Court will not entertain an ex parte motion for sanctions against former
11        counsel of record under 28 U.S.C. § 1927.

12                (c)     With regard to sanctions under the Court’s “inherent power,”
          defendants have not established that plaintiffs or their current attorneys have
13        engaged in “conduct that is ‘tantamount to bad faith.’” See B.K.B. v. Maui Police
          Dep’t, 276 F.3d 1091, 1108 (9th Cir. 2002); see also Chambers v. NASCO, Inc.,
14        501 U.S. 32, 45-46 (1991) (indicating that a court may assess attorney’s fees
          “when a party has ‘acted in bad faith, vexatiously, wantonly, or for oppressive
15        reasons’”). The Court is not persuaded that plaintiffs’ failure to earlier disclose
          responsive documents concerning their business relationship with Braintree LLC
16        resulted from “bad faith,” as opposed to an innocent misunderstanding or perhaps
          some recklessness about their discovery obligations. Although recklessness
17        standing alone suffices for purposes of awarding attorney’s fees and costs under
          28 U.S.C. § 1927, to justify sanctions under the Court’s “inherent power,”
18        recklessness must have been combined with an additional factor, for example,
          frivolousness, harassment, or improper purpose. See B.K.B., 276 F.3d at 1107-08.
19        Shortly after current counsel, Liyue Huang-Sigle, became involved in this matter,
          plaintiffs followed her advice and provided the Braintree materials to defendants.
20        The Court is satisfied that plaintiffs’ concerns about producing confidential
          documents to one of Braintree’s competitors were not frivolousness and that
21        plaintiffs’ delay in disclosure did not have a harassing or other improper purpose.

22

23

     MINUTE ORDER - 2
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 10th day of April, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
